DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-9 of U.S. Application No. 16/842895 filed on 04/08/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed06/27/2022. Claims 1, 4 and 9 have been amended. Claims 3 and 7 were canceled. Claims 10-12 were newly added. Claims 1-2, 4-6 and 8-12 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-9 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-9 have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6 and 8-12 are allowed over the prior art of record.
As per claim 1-2, 4-6 and 8-12 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a An information processing apparatus comprising: one or more processors configured to: provide first information on a service for each of a plurality of moving objects, each of which being configured to provide a different service and autonomous travel; acquire second information on time and location of at least one service that a user wants to use;  determine at least one of the plurality of moving objects that matches with the user based on the first information and the second information, and generate a travel plan of the at least one moving object; and after a first of the moving objects and a second of the moving objects are matched with the user and the travel plan is provided for each of the first moving object and the second moving object, change, in response to a change in the travel plan of the first moving object, the travel plan of the second moving object such that the travel plan of the second moving object corresponds to the changed travel plan of the first moving object.
Claims 2, 4, 10-12 depend from claim 1 and claims 6, 8 depends from claim 5, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668